DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/29/2021 has been entered.

 Response to Amendment
Applicant’s amendment filed 09/29/2021 has been entered – Claim 1 is amended and Claims 7 and 11-14 are cancelled. Claims 1, 3, and 5-6 remain pending in this application. 

The rejection of Claims 11-14 under 35 U.S.C. 112(a) as failing to comply with the written description requirement as previously set forth in the Final Rejection mailed 07/08/2021 is moot because said claims are cancelled due to Applicant’s amendment. 

The rejections of Claims 1 and 5-7 under 35 U.S.C. 103 as being unpatentable over Kato et al. (JP 2013048190 A) in view of Watanabe et al. (US 2002/0034655 A1) and Claim 3 under 35 U.S.C. 103 as being unpatentable over Kato et al. (JP 2013048190 A) in view of Watanabe et al. (US 2002/0034655 A1), as applied to Claim 1, and further in view of Liu-2012 (“Novel Bipolar Host Materials…”) when taken with the evidence of Liu-2015 (“Prediction and Design of Efficient Exciplex Emitters…” ) as previously set forth in the Final Rejection mailed 07/08/2021 are overcome by Applicant’s amendment. However, as outlined below, new grounds of rejection have been made. 

The rejections of Claim 11 under 35 U.S.C. 103 as being unpatentable over Ishisone et al. (US 2015/0333283 A1) in view of Su et al. (“A Host Material with a Small Singlet-Triplet Exchange Energy…”) and Claims 11-14 under 35 U.S.C. 103 as being unpatentable over Ishisone et al. (US 2015/0333283 A1) in view of Kato et al. (JP 2013048190 A) and Watanabe et al. (US 2002/0034655 A1) are moot because said claims are cancelled due to Applicant’s amendment. 

Response to Arguments
Insofar as they apply to the new grounds of rejection below, Applicant’s arguments on Pages 10-18 of the response dated 09/29/2021 with respect to the rejection of the claims under 35 USC 103 in the previous Office Action have been fully considered but they are not persuasive. 
Applicant’s Argument – Applicant argues on Pages 12-15 of the reply that the claimed compounds CD-1 and CD-3 to CD-10 would not have been obvious over Kato, even though Kato discloses a genus Formula (2) because Kato’s Formula (2) includes a large number of phosphorescent metal complexes (e.g. 101 exemplary compounds in paragraph [0053]). Applicant also argues that even if a claimed compound is encompassed within a genus of a reference, the fact that a claimed compound may be encompassed by a disclosed generic formula does not by itself render that compound obvious. 
Examiner’s Response – The Examiner respectfully disagrees. As outlined in greater detail in the rejection below, Kato teaches the compound D-58 which is a compound according to the general Formula (2) wherein the group corresponding to Q5 is C-R5 such that R5 may be a cyano group (as in D-58) or a perfluoroalkyl group (Kato-MT – see [0013]). Kato also suggests that suitable perfluoroalkyl groups include a trifluoromethyl (Kato-MT – see [0037] & [0040]). Therefore, given the general formula and teachings of Kato, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the cyano group in D-58 for a trifluoromethyl group since Kato suggests that –CF3 may suitably be selected as the R5 group in a structure of Formula (2). The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonable expect the predictable result that the modified compound would remain useful in the light emitting layer of the OLED of Kato and would possess the benefits taught by Kato. See MPEP § 2143 (B). Said modification would yield a compound that is equivalent to CD-1 of the instant independent claim. It is noted that in the above rationale, the compound CD-1 is not formed solely from the teachings of the general Formula (2) but rather from a single substitution of a substituent in a specifically identified preferred embodiment (D-58) based on the teachings of the general formula. Concerning Applicant’s argument that Kato teaches “a large number of phosphorescent metal complexes”, the Examiner notes that the selection of a single preferred embodiment from a finite number (101) identified, predictable solutions of a compound according to the general formula is within the ambit of one of ordinary skill in the pertinent art. See MPEP § 2143 (E).
Applicant’s Argument – Applicant argues on Pages 15-16 of the reply that Kato’s general Formula (2) includes a large number of metal complexes and Kato does 
Examiner’s Response – Concerning Applicant’s argument regarding the number of metal complexes in Kato, the Examiner respectfully disagrees for the reasons outlined above. 
Examiner’s Response – Concerning Applicant’s arguments regarding the teachings of Kato and Watanabe, the Examiner respectfully disagrees. As outlined in the rejection below, Kato discloses that the host compound for use in the light emitting layer of the present invention is not particularly limited but Kato does suggest that carbazole derivatives and triarylamine derivatives are suitable (Kato-MT – see [0023]). In the analogous art of organic electroluminescence (EL) elements, Watanabe suggests 4,4',4"-tri(N-carbasolyl)triphenylamine, hereinafter TCTA, is suitable for use as the host material for the iridium complex and enables the formation of an organic EL element which can emit light for a long time period (see [0028] and [0043]). Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to form the luminescent thin film of Kato with D-58MOD as the phosphorescent metal complex at a concentration between 0.5 and 8 wt% and Watanabe’s TCTA as a carbazole/triarylamine-derivative host because Watanabe teaches TCTA may suitably be selected as a host material for iridium phosphorescent complexes in the light emitting layer of an organic EL device. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the pertinent art. See MPEP § 2144.07. Additionally, Watanabe teaches that light emitting layers comprising TCTA and an iridium complex in the 
Applicant’s Argument – Regarding Claim 3, Applicant argues on Page 17 of the reply that there is no motivation for a skilled artisan to select the specific host combination of Claim 3. Applicant states “although the Office States there would have existed a reasonable expectation of success in combing [the applied references], there is no articulation as to why the artisan would think so when all three documents are only in the same field of the art but there is no further hint to select these specific material combinations.”
Examiner’s Response – The Examiner respectfully disagrees. Regarding the combination of Kato and Watanabe, the Examiner maintains that the combination would have been obvious for the reasons outlined above and in the rejection below. Regarding the combination of Kato, Watanabe, and Liu-2012, the Examiner also maintains the following position which is outlined in greater detail in the rejection below. Kato suggests that the inventive luminescent thin film for the light emitting layer of an organic EL element may contain conventionally known light emitting hosts in combination of two or more (Kato-MT – see [0023]) but Kato in view of Watanabe does not teach a luminescent thin film comprising two kinds of host compounds consisting of the combinations explicitly defined in the instant claim. In the analogous art of phosphorescent organic light-emitting diodes (PhOLEDs), Liu-2012 teaches an carbazole-based bipolar host material 3-(4,6-diphenyl-1,3,5-triazin-2-yl)-9-phenyl-9H-carbazole (see Abstract), referred to herein as DPTPCz and suggests that DPTPCz, when used as a host for an iridium based 
Applicant’s Argument – Applicant argues on Page 17 of the reply that Claims 3 and 5-7 are dependent on Claim 1 and thus those claims are patentable by virtue of their dependency.  
Examiner’s Response – Applicant has not provided additional arguments with respect to these claims and therefore, for the reasons discussed above, this is not found persuasive.  








Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or                   nonobviousness.


Claims 1 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (JP 2013048190 A), herein after "Kato-JP", in view of Watanabe et al. (US 2002/0034655 A1), hereinafter “Watanabe”. A machine translation of Kato-JP is provided with this Office Action and is referred to herein for citations as “Kato-MT”.
Regarding Claim 1, Kato teaches a luminescent thin film for use in a light emitting layer of an organic EL element wherein the thin film comprises at least one kind of host compound and a phosphorescent light emitting dopant (Kato-MT – see [0022]). Said elements has a low 
The phosphorescent dopant is preferably a metal complex according to Kato’s general Formula (2) (Kato-MT – see [0022]), reproduced below (Kato-JP – see Pg. 7). Kato also teaches specific examples of metal complexes according to Formula (2) including compound D-58 (Kato-JP – see Pg. 26).

Formula (2): 
    PNG
    media_image1.png
    332
    522
    media_image1.png
    Greyscale
 D-58: 
    PNG
    media_image2.png
    246
    406
    media_image2.png
    Greyscale


Kato’s D-58 is not a compound according to the instant claim. However, note that Kato’s D-58 is a compound according to the above Formula (2) wherein Q5 is C-R5 such that R5 is a cyano group (Kato-MT – see [0013]). R5 may also be a perfluoroalkyl group (Kato-MT – see [0013]) and Kato suggests that suitable perfluoroalkyl groups include a trifluoromethyl (Kato-MT – see [0037] & [0040]). Therefore, given the general formula and teachings of Kato, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the cyano group in D-58 for a trifluoromethyl group since Kato suggests that –CF3 may suitably be selected as the R5 group in a structure of Formula (2). The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonable expect the predictable result that the modified compound would remain useful in the light emitting layer of the OLED of Kato and would possess the benefits taught by Kato. See MPEP § 2143 (B).


Instant: 
    PNG
    media_image3.png
    151
    245
    media_image3.png
    Greyscale
    D-58MOD: 
    PNG
    media_image4.png
    318
    496
    media_image4.png
    Greyscale


With respect to the host compound of the luminescent thin film, Kato discloses that the host compound for use in the light emitting layer of the present invention is not particularly limited but Kato does suggest that carbazole derivatives and triarylamine derivatives are suitable (Kato-MT – see [0023]). Kato does not teach a thin film comprising a host that forms an exciplex with the phosphorescent metal complex.
In the analogous art of organic electroluminescence (EL) elements, Watanabe teaches a luminescent thin film for use in the light emitting layer of an organic EL element comprising an iridium-based phosphorescent metal complex at a concentration of 0.5 to 8 wt% and a carbasol 

Instant: 
    PNG
    media_image5.png
    220
    251
    media_image5.png
    Greyscale
   Watanabe’s TCTA: 
    PNG
    media_image6.png
    284
    322
    media_image6.png
    Greyscale


Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to form the luminescent thin film of Kato with D-58MOD as the phosphorescent metal complex at a concentration between 0.5 and 8 wt% and Watanabe’s TCTA as a carbazole/triarylamine-derivative host because Watanabe teaches TCTA may suitably be selected as a host material for iridium phosphorescent complexes in the light emitting layer of an organic EL device. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the pertinent art. See MPEP § 2144.07. Additionally, Watanabe teaches that light emitting layers comprising TCTA and an iridium complex in the above concentration range yields a device with prolonged lifetime (see [0043]) and therefore one of ordinary skill in the art would reasonably expect that forming the luminescent thin film of Kato with 0.5-8 wt% D-58 as the phosphorescent metal complex and Watanabe’s TCTA as the host would yield the benefit of prolonged organic EL lifetime, as described above.

Kato in view of Watanabe also appears silent with respect to the property wherein the host compound forms an exciplex with the phosphorescent metal complex. However, since the prior art combination teaches a luminescent thin film comprising a phosphorescent metal complex D-58MOD (equivalent to CD-1) and a host compound TCTA, identical to host compound H-1 of the first embodiment of the instant specification (see [0123]-[0125]), the property of a host compound that forms an exciplex with the phosphorescent metal complex is considered to be inherent, absent evidence otherwise.
Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. When the structures recited in the prior art reference are substantially identical to those of the claims, claimed properties or functions are presumed to be inherent. Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims. See MPEP § 2112. 

Regarding Claim 5, Kato in view of Watanabe teaches the luminescent thin film described in Claim 1 as discussed above. Kato in view of Watanabe appears silent with respect to the property wherein the luminescent thin film satisfies the Expression (1): [LUMO(D) - HOMO(H)] - [Si(min)] < 0 (eV). However, since the prior art combination teaches a luminescent thin film comprising a phosphorescent metal complex D-58 (equivalent to CD-1) and a host compound TCTA, identical to host compound H-1 of the first embodiment of the instant specification, the property of a host compound that forms an exciplex with the phosphorescent metal complex is considered to be inherent, absent evidence otherwise.


Regarding Claim 6, Kato in view of Watanabe teaches the luminescent thin film according to Claim 1 above. Furthermore, Kato teaches an organic electroluminescent element comprising at least a cathode, an anode, and a light emitting layer therebetween wherein the light emitting layer contains the thin film as described in Claim 1 (Kato-MT – see [0010]). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (JP 2013048190 A), herein after "Kato-JP", in view of Watanabe et al. (US 2002/0034655 A1), hereinafter “Watanabe”, as applied to Claim 1 above, and further in view of Liu et al. (“Novel Bipolar Host Materials Based on 1,3,5-triazine Derivatives for Highly Efficient Phosphorescent OLEDs with Extremely Low Efficiency Roll-Off” Phys Chem Chem Phys (14). Pg. 14255-14261. 2012.), hereinafter “Liu-2012”, when taken with the evidence of Liu et al. (“Prediction and Design of Efficient Exciplex Emitters for High-Efficiency, Thermally Activated Delayed-Fluorescence Organic Light-Emitting Diodes” Adv Mater (27). Pg. 2378-2383. 2015.), hereinafter “Liu-2015”. 
Regarding 3, Kato in view of Watanabe teaches the luminescent thin film described in Claim 1 above with a phosphorescent metal complex D-58MOD that forms an exciplex with the host of TCTA. Kato also teaches that the inventive luminescent thin film for the light emitting layer of an organic EL element may contain conventionally known light emitting hosts in combination of two or more (Kato-MT – see [0023]). However, Kato in view of Watanabe does not teach a luminescent thin film comprising two kinds of host compounds consisting of the combinations explicitly defined in the instant claim. 

Liu-2012’s DPTPCz: 
    PNG
    media_image7.png
    222
    272
    media_image7.png
    Greyscale


Liu-2012 suggests that the DPTPCz compound, when used as a host for an iridium based blue phosphorescent material (FIrpic) (see Pg. 14258 – Electroluminescent Properties), creates a PhOLED with good maximum external quantum efficiencies and is therefore a promising bipolar host material (see Abstract). Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the single host luminescent thin film of Kato in view of Watanabe by adding an additional host compound DPTPCz as suggested by Liu-2012. One would have done so with the reasonable expectation is success in practicing the invention of Kato in view of Watanabe while obtaining the benefit of improved external quantum efficiency provided by DPTPCz as suggested by Liu-2012. 
The luminescent thin of Kato in view of Watanabe and Liu-2012 includes TCTA and DPTPCz as host materials, which are equivalent to the first combination of the instant claim (H-11 + H-1). 
Instant: 
    PNG
    media_image8.png
    234
    505
    media_image8.png
    Greyscale

      Prior Art:   
    PNG
    media_image7.png
    222
    272
    media_image7.png
    Greyscale
 +  
    PNG
    media_image6.png
    284
    322
    media_image6.png
    Greyscale
(TCTA)

As evidenced by Liu-2015, TCTA and DPTPCz are capable of forming an exciplex with each other (see Pg. 2378). Accordingly, the luminescent thin film of the prior art combination above is regarded to meet the limitation of the instant claim wherein the second host compound is capable of forming an exciplex with the host compound. 











Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA ELIZABETH RICHARDSON whose telephone number is (571)272-5136. The examiner can normally be reached M-F, 7:30 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571)270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.E.R./Examiner, Art Unit 1789                                                                                                                                                                                                        

/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789